Title: To George Washington from Major Morgan Alexander, 17 December 1777
From: Alexander, Morgan
To: Washington, George


                    
                        Sir
                        17th Decr 1777.
                    
                    The Smallnes of my Fortune, and the confused Situation of my affairs, obliges me to offer you my comision, could my family Subsist without me, I would by no means think of parting with the honour of holding a comision in so very desirable a Service. I am with the greatest esteem your Excelency’s Most Obdt Huml. Servt
                    
                    
                        Morgan Alexander
                    
                